Case: 21-10762      Document: 00516259197         Page: 1    Date Filed: 03/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 29, 2022
                                   No. 21-10762
                                                                          Lyle W. Cayce
                                                                               Clerk
   Richard Louis Butler, Jr.,

                                                            Plaintiff—Appellant,

                                       versus

   E. Holmes, Assistant Warden; N. Davis, CMI; Captain Reitsma;
   Mrs. Kline; James V. Allred Unit,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:18-CV-161


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Richard Louis Butler, Jr., Texas prisoner # 2123250, filed a 42 U.S.C.
   § 1983 action against various defendants, challenging the conditions of his
   confinement at the Allred Unit. Following initial screening, the district court
   dismissed Butler’s complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10762       Document: 00516259197           Page: 2     Date Filed: 03/29/2022




                                      No. 21-10762


   because he failed to state a claim upon which relief could be granted. Butler
   has now filed a motion for authorization to proceed in forma pauperis (IFP)
   on appeal to challenge this ruling. By moving in this court to proceed IFP, he
   is challenging the district court’s certification that any appeal would not be
   taken in good faith because, for the reasons relied upon in the order of
   dismissal, Butler will not present a nonfrivolous appellate issue. See Baugh v.
   Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          Before this court, Butler argues that he is financially eligible to
   proceed IFP, and he makes no challenge to the district court’s conclusion
   that he failed to state a claim for relief. His failure to identify any error in the
   district court’s analysis constitutes an abandonment of such claims. See
   Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987). The appeal is without arguable merit and is thus frivolous. See Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983). Because the appeal is frivolous, it
   is dismissed. See 5th Cir. R. 42.2.
          The district court’s dismissal of the complaint for failure to state a
   claim and the dismissal as frivolous of this appeal each count as a strike under
   § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996),
   abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S. 532, 537
   (2015). Butler is warned that if he accumulates three strikes, he will no longer
   be allowed to proceed IFP in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g).
          IFP MOTION DENIED; APPEAL DISMISSED AS
   FRIVOLOUS; SANCTION WARNING ISSUED.




                                            2